Title: To Alexander Hamilton from William Seton, 27 March 1784
From: Seton, William
To: Hamilton, Alexander


Philadelphia 27 March 1784
Dear Sir
You will have seen by my Letters to the Direction how I have proceeded since my coming here. Allow me now particularly to thank you for your kind Letter to Mr: Fitzsimmons, as from him I have already received every assistance and shall derive every necessary Information: I find he is the Leading Man in the Direction of the Bank of North America abstracted from its connection with the State, which part of its business I have no need to pry into.
You will observe by my Letter of this day to our President that I have been requested to postpone my Visits to the Bank until they shall be well informed that the Bank of New York has or actually will obtain a Charter. Altho’ I am confident this is only an ostensible reason for not wishing to see me at the Bank, it will be highly necessary I should be regularly informed of what is doing in this respect, that I may be able to speak fully and with firmness to the Subject; therefore exclusive of any Letter the Direction may write to me, I trust you will be kind enough to communic⟨ate⟩ whatever may appear to you, essential for me to know.
The fact is, (and which cannot be communicated to ⟨you⟩ and therefore not mentioned in my Official Letter) their moti⟨ve in not⟩ wishing to see me at the Bank just now, arises from their being at present in very great confusion—the Opposition of the New Bank began it, and being pressed so hard by this Opposition, they were obliged to lay themselves so open, that it evidently appeared if carried further it would strike too fatal a Blow, therefore for the safety of the Community at large it became absolutely necessary ⟨to⟩ drop the Idea of a New Bank and to join Hand in Hand to relieve the Old Bank from the Shock it had received; Gold and Silver had been extracted in such amounts that Discounting was stopd, and for this fortnight past not any business has been done at ⟨the⟩ Bank in this Way; the distress it has occasioned to those dependent on Circulation and engaged in large Speculations, is severe, and as if their Cup of Misery must overflow, by the last arrival from Europe, Intelligence is received that no less a Sum than £60,000, Sterling of Mr. Morris Bills drawn for the Dutch Loan are under Protest. It is well known that by some means or other the Bank must provide for this Sum. The Child must not desert its Parent in distress—and such is their Connection that whatever is fatal to the one, must be so to the other; however the Man who has more than once by his consumate abilities saved the American Empire from Ruin, will no doubt be found equal to overcome these temporary Inconveniencies and to restore universal Confidence and good order.
I trust you will be guarded in your conversation with others on this Subject, least it might recoil on me, and not only place me in a disagreable Situation but defeat the purposes of my coming here.
I have had several Interviews with our friend Govr: Morris; he is for making the Bank of New York a Branch of the Bank of North America, but we differ widely in our Ideas of the benefits that would result from such a Connection.
If it will not be intruding too much upon your time and goodness may I request that you will now and then inform me what is doing by our Legislature—and permit me to assure you that it will ever give me singular pleasure to have it in my power to evince the respect and esteem with which I am    Dear sir    Your Obedient and very Humble Servant
Wm Seton
